WATKINS, Judge.
Defendant, Sheila T. Griffin, was charged by bill of information with one count of armed robbery, in violation of LSA-R.S. 14:64, in connection with the armed hold-up of a Delchamps Supermarket in Mandeville, Louisiana. A jury convicted defendant as charged, and she was sentenced to serve five years at hard labor, the minimum permissible sentence. She has appealed.
Defendant has made no assignments of error. There being no assignments of error, we are limited in our consideration to errors discoverable by a mere inspection of the pleadings and proceedings. LSA-C. Cr.P. art. 920. We have thoroughly reviewed the entire record and transcript of the trial and find no error of that nature.
In State v. Raymo, 419 So.2d 858 (La.1982), the Louisiana Supreme Court seemed to indicate that although the assignments of error do not so dictate, all transcripts of evidence in criminal proceedings must be reviewed on the appellate level to determine whether or not there exists sufficient evidence to support a con*699viction. As we have stated, we have thoroughly reviewed the transcript of the trial. We find that sufficient evidence was introduced at trial to establish all elements of the offense and to justify the return by the jury of a verdict of guilty as charged.
The conviction and sentence are affirmed.
AFFIRMED.